Citation Nr: 0407155	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  91-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infection as secondary to human immunodeficiency virus (HIV).

2.  Entitlement to an increased rating for HIV with 
gastroenteritis and pyloric ulcer, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The appellant had active military service from June 1974 to 
June 1976 and from November 1976 to December 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 2000 the Board remanded the issues on 
appeal for further development.  

In recent correspondence received from the veteran he has 
raised the issues of service connection for orthopedic 
disabilities and anal pruritus, increased ratings for his 
hemorrhoids, depressive disorder, and lypodistrophy, and a 
total rating based on individual unemployability.  These 
issues have not been adjudicated by the RO and are referred 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.  


REMAND

In January 2004 while the case was pending at the Board the 
veteran submitted new medical evidence pertinent to his 
claims.  This evidence includes a copy of a VA compensation 
examination dated in November 2003.  The RO has not had the 
opportunity to review this evidence in conjunction with the 
veteran's claims and the veteran did not submit a waiver of 
initial review by the RO.  

While the Board regrets the delay, in order to ensure his 
right of due process the case must be remanded to the RO.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain a copy of any 
recent treatment records from the VA 
facility and a copy of the VA 
compensation examination, which was 
conducted on November 18, 2003

3.  Following any additional development 
deemed appropriate by the Ro, the RO 
should readjudicate the issues in 
appellate status, to include 
consideration of all the additional 
evidence received since the May 2003 
supplemental statement of the case.  If 
the benefits sought are not granted the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




